DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/28/2022 has been entered. Claims 1-2 and 4-10 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 102(a)(1) and 35 USC 103 rejection previously set forth in the Non-Final Office Action mailed 05/09/2022.

Claim Objections
Claim 8 is objected to because of the limitation “an antenna substrate”. It is not clear if the Applicant means the same antenna substrate previously recited in claim 1 or something different. In the specification, there is only one antenna substrate 30 mentioned. For the purpose of examination, Examiner interprets “an antenna substrate” in claim 8 as “the antenna substrate”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by OU et al, US Pub. 20200021010A1 (hereinafter OU).
Regarding claim 1, OU discloses an antenna device comprising: 
a housing (Fig. 9C: the display device 612 is a part of the housing of the wireless device 610),
an antenna substrate on the housing (Fig. 9C: main device PCB 614 and PCB 620 on the display 612),
a two dimensional array of antenna elements on the antenna substrate and that transmits or receives a radio wave (Fig. 9C, para [0038]: array of lower radiators, e.g. driven elements 624a-b on the PCB 620 that radiates radio signals);
a radome that covers the two dimensional array of antenna elements within a cavity formed between the radome and the housing (Fig. 9C: device cover 618 covers the array of radiators 624 within a cavity formed between 618 and 612); and
a first two dimensional array of first wave directors that is provided on an internal surface of the radome (Fig. 9C, para [0046], line 27-32: upper radiators 626a-b are provided on an internal surface of device cover 618);
a second two dimensional array of first wave directors that is provided on an external surface of the radome (Fig. 9C, para [0046], line 27-32: upper radiators 926a-b are provided on an external surface of device cover 618), 
wherein, each first wave director of the first two dimensional array of first wave directors is located directly above at least one antenna element of the two dimensional array of antenna elements (Fig. 9C: each of upper radiators 626a-b is located directly above lower radiators 624a-b),
wherein, each first wave director of the second two dimensional array of first wave directors is located directly above a corresponding first wave director of the first two dimensional array of first wave directors (Fig. 9C: each of upper radiators 926a-b is located directly above lower radiators 624a-b).  
Regarding claim 2, OU further discloses the first and second two dimensional array of first wave directors are formed on corresponding surfaces of the radome by patterning (Para [0046]: upper radiators 626a-b may be printed to the interior surface of device cover 618 and upper radiators 926a-b may be printed or affixed to the exterior of the device cover 618, for example via a laser deposition technology (LDT), a physical vapor deposition (PVD), or other printing and/or deposition technologies). 
Examiner’s Note regarding the process of patterning – “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.
Regarding claim 4Application No. 17/259,2026, OU further discloses the antenna element includes at least any one of a patch antenna, a dipole antenna, a loop antenna, or a metamaterial antenna (Fig. 6B, para [0048], line 5-7: lower radiators 624 are square patches).  
Regarding claim 7, OU discloses the antenna device is mounted on an on-vehicle device, a drone, a robot, a mobile device, or a speaker (Fig. 9C, para [0037]: the antenna device is a part of a wireless device 610).  
Regarding claim 9, OU discloses a wireless communication device comprising:
an antenna device that includes (Para [0037]: wireless device 610):
a housing (Fig. 9C: the display device 612 is a part of the housing of the wireless device 610),
an antenna substrate on the housing (Fig. 9C: main device PCB 614 and PCB 620 on the display 612),
a two dimensional array of antenna elements on the antenna substrate and that transmits or receives a radio wave (Fig. 9C, para [0038]: array of lower radiators, e.g. driven elements 624a-b on the PCB 620 that radiates radio signals);
a radome that covers the two dimensional array of antenna elements within a cavity formed between the radome and the housing (Fig. 9C: device cover 618 covers the array of radiators 624 within a cavity formed between 618 and 612); and
a first two dimensional array of first wave directors that is provided on an internal surface of the radome (Fig. 9C, para [0046], line 27-32: upper radiators 626a-b are provided on an internal surface of device cover 618);
a second two dimensional array of first wave directors that is provided on an external surface of the radome (Fig. 9C, para [0046], line 27-32: upper radiators 926a-b are provided on an external surface of device cover 618), 
wherein, each first wave director of the first two dimensional array of first wave directors is located directly above at least one antenna element of the two dimensional array of antenna elements (Fig. 9C: each of upper radiators 626a-b is located directly above lower radiators 624a-b),
wherein, each first wave director of the second two dimensional array of first wave directors is located directly above a corresponding first wave director of the first two dimensional array of first wave directors (Fig. 9C: each of upper radiators 926a-b is located directly above lower radiators 624a-b). 
 Regarding claim 10, OU discloses a radar device comprising: 
an antenna device that includes (Para [0037]: wireless device 610): 
a housing (Fig. 9C: the display device 612 is a part of the housing of the wireless device 610),
an antenna substrate on the housing (Fig. 9C: main device PCB 614 and PCB 620 on the display 612),
a two dimensional array of antenna elements on the antenna substrate and that transmits or receives a radio wave (Fig. 9C, para [0038]: array of lower radiators, e.g. driven elements 624a-b on the PCB 620 that radiates radio signals);
a radome that covers the two dimensional array of antenna elements within a cavity formed between the radome and the housing (Fig. 9C: device cover 618 covers the array of radiators 624 within a cavity formed between 618 and 612); and
a first two dimensional array of first wave directors that is provided on an internal surface of the radome (Fig. 9C, para [0046], line 27-32: upper radiators 626a-b are provided on an internal surface of device cover 618);
a second two dimensional array of first wave directors that is provided on an external surface of the radome (Fig. 9C, para [0046], line 27-32: upper radiators 926a-b are provided on an external surface of device cover 618), 
wherein, each first wave director of the first two dimensional array of first wave directors is located directly above at least one antenna element of the two dimensional array of antenna elements (Fig. 9C: each of upper radiators 626a-b is located directly above lower radiators 624a-b),
wherein, each first wave director of the second two dimensional array of first wave directors is located directly above a corresponding first wave director of the first two dimensional array of first wave directors (Fig. 9C: each of upper radiators 926a-b is located directly above lower radiators 624a-b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over OU as applied to claim 1 above, and further in view of Djerafi et al, US Patent 9,548,541 (hereinafter Djerafi) .
Regarding claim 4, OU does not disclose the antenna device further comprising a first two dimensional array of second wave directors, wherein each second wave director of the first two dimensional array of second wave directors is located directly below a corresponding first wave director of the first two dimensional array of first wave directors, and is located directly above at least one antenna element of the two dimensional array of antenna elements.   
Djerafi discloses the antenna device further comprising a first two dimensional array of second wave directors (Fig. 13 below: antenna device further comprises a first array of second wave directors 620), wherein each second wave director of the first two dimensional array of second wave directors is located directly below a corresponding first wave director of the first two dimensional array of first wave directors (Fig. 13: each second wave directors 620 of the first array of second wave directors is located directly below a first wave director 620 of the first array of first wave directors), and is located directly above at least one antenna element of the two dimensional array of antenna elements (Fig. 13: each second wave directors is located above the antenna elements 610).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the first array of second wave directors as taught in Djerafi to the antenna device as taught in OU for the purpose of increasing the antenna gain and improving the antenna performance (Djerafi, col. 4, line 56-59).

[AltContent: textbox (Second 2D array of 1st wave directors)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2D array of antenna elements)][AltContent: textbox (Second 2D array of 2nd wave directors)][AltContent: textbox (First 2D array of 2nd wave directors)][AltContent: textbox (First 2D array of 1st wave directors)]
    PNG
    media_image1.png
    484
    610
    media_image1.png
    Greyscale
	

    PNG
    media_image2.png
    238
    753
    media_image2.png
    Greyscale

Regarding claim 5, OU does not disclose the antenna device further comprising: a second two dimensional array of second wave directors, wherein each second wave director of the second two dimensional array of second wave directors is located directly below a corresponding first wave director of the first two dimensional array of first wave directors, and is located directly above at least one antenna element of the two dimensional array of antenna elements. 
Djerafi discloses the antenna device further comprising: a second two dimensional array of second wave directors (Fig. 13 above: antenna device further comprises a second array of second wave directors 620), wherein each second wave director of the second two dimensional array of second wave directors is located directly below a corresponding first wave director of the first two dimensional array of first wave directors (Fig. 13: each second wave directors 620 of the second array of second wave directors is located directly below a first wave director 620 of the first array of first wave directors), and is located directly above at least one antenna element of the two dimensional array of antenna elements (Fig. 13: each second wave directors is located above the antenna elements 610).  
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the second array of second wave directors as taught in Djerafi to the antenna device as taught in OU for the purpose of increasing the antenna gain and improving the antenna performance (Djerafi, col. 4, line 56-59).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over OU as applied to claim 1 above, and further in view of Kojima et al, US Pub. No. 2004/0021608A1 (hereinafter Kojima).
Regarding claim 8, OU does not disclose the antenna device further comprising a reflector inside an antenna substrate or on a surface of the antenna substrate.
Kojima discloses the antenna device further comprising a reflector inside an antenna substrate or on a surface of the antenna substrate (fig. 9, para [0095]: reflector 96 is disposed on the back of circuit board 11).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the reflector as taught by Kojima to the antenna device as taught by Hiroyuki for the purpose of improving the antenna gain (Kojima, para [0092]).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-7, 9 and 10 rejected under 35 USC 102 and claims 3, 4-5 and 8 rejected under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, upon further consideration, a new ground of rejection is made in view of OU.
Claims 9 and 10 contain all the limitations of claim 1 and also rejected as explained above.
Claims 2 and 4-8 are dependent on claim 1 and also rejected as explained above.

Recitation of Pertinent Art
Kugler et al, US10468764 – antenna device with passive antenna elements disposed on internal and external surfaces
Anguera Pros et al, US 7202818B2 – antenna with stacked parasitic elements

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845